UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 24, 2012 PARKE BANCORP, INC. (Exact name of registrant as specified in its charter) New Jersey 0-51338 65-1241959 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 601 Delsea Drive, Washington Township, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (856) 256-2500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). PARKE BANCORP, INC. INFORMATION TO BE INCLUDED IN REPORT Section 8Other Events Item 8.01.Other Events. On April 24, 2012, the Registrant announced that its Board of Directors had declared a 10% stock dividend payable on May 18, 2012, to shareholders of record as of May 8, 2012. For further details, reference is made to the Press Release dated April 24, 2012, which is attached hereto as Exhibit 99 and incorporated herein by this reference. Section 9Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. (c)Exhibits: Exhibit 99 Press Release, dated April 24, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. PARKE BANCORP, INC. Date: April 24, 2012 By: /s/ Vito S. Pantilione Vito S. Pantilione President and Chief Executive Officer (Duly Authorized Representative)
